DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the circuit device according to claim 2" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 has been cancelled and similar limitations have been amended into claim 1, therefore it is believed claim 4 should be amended to depend on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Risberg et al., US 2014/0233744 A1 (previously cited and hereafter Risberg), in view of Mathew et al., US 2006/0159283 A1 (previously cited and hereafter Mathew), and further in view of Nielsen, US 9,319,789 B1.
Regarding claim 1, Risberg discloses an audio processing and enhancement system for enhancing audio from consumer devices with lower cost transducers, and/or highly constrained and suboptimal acoustic form factors (see Risberg, abstract and ¶¶ 0003, 0054). 
Risberg teaches: 
“A circuit device comprising: 
a PWM signal output circuit configured to output a PWM signal to a sound outputter” such as an application specific integrated circuit (ASIC) for implementing an audio enhancement system, which comprises a digital driver (DD) block that outputs a pulse width modulation (PWM) signal to a loudspeaker (see Risberg, ¶¶ 0019, 0059-0061, 0088, and figure 1a, units 3, 10, 40, and 50); and 
“a processing circuit configured to control the PWM signal output circuit”, such as a processor providing control signals to the one or more blocks of the audio enhancement system, such as providing control signals to the DD block (see Risberg, ¶¶ 0072-0074, 0077-0078, and figure 1f, units 410 and 420).
Furthermore, Risberg teaches a parametrically configured processing (PCP) block, which provides a psychoacoustic function, such as improving the perceived bass with a psycho-acoustic bass (PAB) function where the perceived bass is increased by generating harmonic overtones (see Risberg, ¶¶ 0101, 0104, figure 1, units 20, 30, and 40, and figure 2, units 520, 526, 528, 530, 532, and 574).  Risberg further teaches the PCP block parameters are updated if the system detects changes in the loudspeaker characteristics, such as changes in impedance spectrum (see Risberg, ¶¶ 0029, 0032). 
However, Risberg does not appear to teach the feature “wherein, when a frequency band that the sound outputter can output is denoted as an outputtable band, and a frequency band lower than a lower limit of the outputtable band is denoted as a non-output low frequency band”. 
Mathew discloses a method and apparatus for audio bass enhancement with a small-sized loudspeaker (see Mathew, abstract, ¶ 0038-0040, 0042, and figure 1).  Mathew teaches a psycho-acoustic bass enhancement method and circuit, where frequencies below a cut-off frequency (e.g. the threshold frequency between the frequencies that the loudspeaker can and cannot reproduce) are filtered from an input signal, harmonics are generated from the signals below the cut-off frequency, and the harmonics are added back to the frequencies above the cut-off frequency for output to the loudspeaker (see Mathew, ¶¶ 0047, 0049-0051, and figures 3-4).  Mathew also teaches that a full-wave rectified method produces even harmonics and a second, or a full-wave integration, method produces all harmonics (see Mathew, ¶¶ 0053-0055 and figures 5 and 6).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Risberg with Mathew for the purpose of improving the perceived bass response of small loudspeakers while avoiding damage to the loudspeaker (see Risberg, ¶ 0054 in view of Mathew, ¶ 0040).  Therefore, the combination makes obvious the additional features:
“wherein, when a frequency band that the sound outputter can output is denoted as an outputtable band, and a frequency band lower than a lower limit of the outputtable band is denoted as a non-output low frequency band,” because the combination makes obvious a step to determine the cut-off frequency for a given loudspeaker, such that the outputtable band is above the cut-off frequency and the non-output low frequency band is below the cut-off frequency (see Risberg, ¶¶ 0029, 0058, 0104, 0138, and claim 4, in view of Mathew, ¶¶ 0047, 0049-0051); and
“the PWM signal output circuit outputs a PWM signal based on pseudo sound data in which overtones, of a plurality of overtones of a fundamental tone belonging to the non-output low frequency band, that belong to the outputtable band are used” because the DD block outputs the pseudo sound made obvious by the combination, where the overtones, or harmonics are generated above the cut-off frequency (see Risberg, ¶¶ 0059-0061, 0101, 0104, in view of Mathew, ¶¶ 0047, 0049-0051, and figure 4).
However, the combination of Risberg and Mathew does not appear to make obvious the features “wherein, when a frequency band[, ]that includes a highest sound pressure peak in frequency characteristics of the sound outputter, is entirely within the outputtable band, and is narrower than the outputtable band,[ said frequency band] is set as a predetermined band,[ and] the PWM signal output circuit outputs the PWM signal based on the pseudo sound data in which overtones, of the plurality of overtones, that belong to the predetermined band are used” as presently understood.
Nielsen discloses a method of enhancing bass perception (see Nielsen, abstract).  In particular, Nielsen teaches enhancing the perception of bass during high signal levels, where boosting low frequencies is not recommended due to mechanical and electrical limitations of the loudspeaker (see Nielsen, column 8, lines 56-60 and column 9, lines 29-55).  Importantly, Nielsen further teaches that a high-level bass substitution block comprises a variable gain, variable frequency band, band-gain filter to boost a reproduceable bass frequency band, where the frequency band is variable to account for the location of the un-reproduceable bass content of the input signal and to account for the location of frequency peak of a typical small loudspeaker (see Nielsen, column 13, lines 7-33 and figure 8, and see Nielsen, column 12, lines 24-31 and figure 5).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Risberg and Mathew for the purpose of improving the perceived bass content of the input signal while avoiding a sense of ‘boomy’ or ‘boxy’ sound at different gain settings (see Nielsen, column 13, lines 18-22).
Therefore, the combination of Risberg, Mathew, and Nielsen makes obvious the further features of the circuit device “wherein, when a frequency band[, ]that includes a highest sound pressure peak in frequency characteristics of the sound outputter, is entirely within the outputtable band, and is narrower than the outputtable band,[ said frequency band] is set as a predetermined band,” because Nielsen makes obvious the variable frequency band that comprises the resonant peak of the loudspeaker (e.g., a typical peak exists around 200 Hz) and the variable frequency band is a subset of, or narrower than, the entire outputtable band (e.g., the entire outputtable band is about 200 Hz to above 10 kHz, see Nielsen, figure 5, and the variable frequency band has a center frequency band of about 200 to 300 Hz, see Nielsen, figure 8) (see Nielsen, column 13, lines 7-33 and figure 8, and see Nielsen, column 12, lines 24-31 and figure 5; and also see Mathew, ¶¶ 0039-0040, 0047, and figure 1), [ and]
“the PWM signal output circuit outputs the PWM signal based on the pseudo sound data in which overtones, of the plurality of overtones, that belong to the predetermined band are used”, because the combination makes obvious the use of overtones, or harmonics, that are generated above the cut-off frequency (see Risberg, ¶¶ 0059-0061, 0101, 0104, in view of Mathew, ¶¶ 0047, 0049-0051, and figure 4, and also see Nielsen, column 13, lines 7-23).  Herein, the claim is interpreted that these overtones are used, but they are not necessarily the only overtones used.
Regarding claim 4, see the preceding rejection with respect to claim 2 above.  The combination makes obvious the “circuit device according to claim 2, wherein the pseudo sound data is voice data subjected to high pass filtering processing or band pass filtering processing for allowing the predetermined band to pass” where the combination teaches that the pseudo sound data (i.e., the original sound with added overtones) comprise input signals from an audio source (see Risberg, ¶ 0057), and it is obvious to one of ordinary skill in the art (OOSITA) at the time of the effective filing date that voice data is encompassed by inputs from an audio source because it follows from the disclosed consumer electronic devices (e.g., at least one of a smartphone, television, doll, greeting card, etc.) outputs sounds including voice data (see Risberg, ¶ 0054).  Therefore, the combination makes obvious the high pass and/or band pass filtering of the voice data (see Mathew, ¶¶ 0047, 0051, and figure 4).
Regarding claim 6, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “circuit device according to claim 1, wherein the processing circuit issues a command for giving an instruction to output the PWM signal,” such as the processor of a consumer electronic device providing control signals to the one or more blocks of the audio enhancement system to output audio (see Risberg, ¶¶ 0054, 0072-0074, 0135, and figure 5a), and  
“the PWM signal output circuit, upon accepting the command from the processing circuit, generates the PWM signal from the pseudo sound data, and outputs the generated PWM signal” where it follows that when the processor of the consumer electronic device issues the command for playback, the audio enhancement system generates a PWM signal from the enhanced digital audio signal (see Risberg, ¶¶ 0072-0074, 0106-0107).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “circuit device according to claim 1, wherein the PWM signal output circuit includes a sound data output circuit that outputs output sound data based on the pseudo sound data, and a PWM signal generation circuit that generates the PWM signal based on the output sound data” where Risberg teaches the PWM signal output circuit (i.e., the DD block), and the DD block receives the pseudo sound data from the PCP block (see Risberg, ¶¶ 0061, 0082, 0088, and 0106, figure 1a, units 3, 20, 30 and 40, and 50, and figure 3).
Regarding claim 8, see the preceding rejection with respect to claim 7 above.  The combination makes obvious the “circuit device according to claim 7, wherein the processing circuit issues a command for giving an instruction to output the PWM signal,” such as the processor of a consumer electronic device providing control signals to the one or more blocks of the audio enhancement system to output audio (see Risberg, ¶¶ 0054, 0072-0074, 0135, and figure 5a), and
“the sound data output circuit, upon accepting the command from the processing circuit, outputs the output sound data to the PWM signal generation circuit” where it follows that when the processor of the consumer electronic device issues the command for playback, the audio enhancement system generates a PWM signal from the enhanced digital audio signal (see Risberg, ¶¶ 0072-0074, 0106-0107).
Regarding claim 9, see the preceding rejection with respect to claim 8 above.  The combination makes obvious the “circuit device according to claim 8, wherein the sound data output circuit includes a sound decoder that outputs the output sound data by performing processing for decoding the pseudo sound data, and a command control circuit that controls the sound decoder based on the command” because the combination teaches that the sound data output circuit (DD block) receives the pseudo sound data wirelessly from the PCP block (see Risberg, ¶¶ 0038, 0064-0065, 0067, and figure 1d).  It is obvious to OOSITA at the time of the effective filing date that receiving wirelessly transmitted data, such as receiving wireless data from a remote streaming service, includes receiving and decoding the wireless transmitted data for reproduction (see Risberg, ¶¶ 0038, 0067, 0072-0073, and figures 1d, 1f).  Therefore, the combination makes obvious a sound decoder for decoding wirelessly streamed pseudo sound data and a command control circuit, such as the communication block, for controlling the decoder needed for receiving the pseudo sound data.
Regarding claim 10, see the preceding rejection with respect to claim 7 above.  The combination makes obvious the “circuit device according to claim 7, further comprising a memory for storing the pseudo sound data,” such as buffering circuits to buffer the enhanced signal output from the PCP block  (see Risberg, ¶¶ 0061, 0088, 0095), and 
“wherein the sound data output circuit outputs the output sound data based on the pseudo sound data stored in the memory” because the DD block outputs the buffered data as a PWM signal (see Risberg, ¶¶ 0061, 0088-0089, 0094-0095, 0106-0107).
Regarding claim 11, see the preceding rejection with respect to claim 7 above.  The combination makes obvious the “circuit device according to claim 7, further comprising an interface circuit for receiving the sound data from an external memory that stores the pseudo sound data” because the combination teaches that the pseudo sound data is wirelessly transmitted to the PCP block, such as wirelessly transmitting data from a remote streaming service to the PCP block, and an interface circuit, such as the communication block is used to receive the data (see Risberg, ¶¶ 0038, 0064-0065, 0067, 0072-0073, and figures 1d, 1f).  It is obvious to OOSITA at the time of the effective filing date that an external memory for storing the pseudo sound data is provided in the system that receives the wirelessly transmitted data from a remote device, such that a remote computer or server, includes at least temporary storage to transmit the data to the receiving device in an audio streaming process (see Risberg, ¶¶ 0065, 0072, and figures 1d, 1f).  
The combination additionally makes obvious the feature “wherein the sound data output circuit outputs the output sound data based on the pseudo sound data received by the interface circuit” because the combination teaches that the sound data output circuit (DD block) receives the pseudo sound data wirelessly from the remote PCP block (see Risberg, ¶¶ 0038, 0064-0065, 0067, 0072-0073, 0088, and figures 1d, 1f).  
Regarding claim 12, see the preceding rejection with respect to claim 7 above.  The combination makes obvious the “circuit device according to claim 7, wherein the sound data output circuit includes a first interruption circuit that outputs a first interruption signal to the processing circuit” where there is a protection block, or circuit, to analyze one or more of the input signals, feedback signals, estimated states, and the control signals to modify the control signals, such that the loudspeaker is protected from thermal damage, and the modified control signals make obvious a first interruption signal, such as a command to change operating states to a low-power state (see Risberg, ¶¶ 0073, 0077).
Regarding claim 13, see the preceding rejection with respect to claim 7 above.  The combination makes obvious the “circuit device according to claim 7, wherein the PWM signal generation circuit includes: a sound buffer that buffers the output sound data”, such as buffering circuits to buffer the enhanced signal output from the PCP block (see Risberg, ¶¶ 0061, 0088, 0095); and
“a PWM conversion circuit that converts the output sound data buffered by the sound buffer to the PWM signal” because the DD block outputs the buffered data as a PWM signal (see Risberg, ¶¶ 0061, 0088-0089, 0094-0095, 0106-0107).
Regarding claim 14, see the preceding rejection with respect to claim 7 above.  The combination makes obvious the “circuit device according to claim 7, wherein the PWM signal generation circuit includes a second interruption circuit that outputs a second interruption signal to the processing circuit” because there is a protection block, or circuit, to analyze one or more of the input signals, feedback signals, estimated states, and the control signals to modify the control signals, such that the system receives modified control signals, such as a second interruption signal that changes the state of operation when there is voice coil excursion (see Risberg, ¶¶ 0073, 0077).
Regarding claim 16, see the preceding rejection with respect to claim 1 above.  The combination makes obvious a “sound reproduction device comprising: the circuit device according to claim 1; and the sound outputter”, such as a consumer device comprising the circuit of claim 1 (i.e., the ASIC for implementing an audio enhancement system) and further comprising a loudspeaker for outputting the audio signal generated by the ASIC (see Risberg, ¶¶ 0054, 0135, and figure 5a).
Regarding claim 17, see the preceding rejection with respect to claim 1 above.  The combination makes obvious an “electronic apparatus comprising the circuit device according to claim 1”, such as a consumer device comprising the circuit of claim 1 (i.e., the ASIC for implementing an audio enhancement system) (see Risberg, ¶¶ 0054, 0135, and figure 5a).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Risberg, Mathew, and Nielsen as applied to claim 1 above, and further in view of Van Reck, US 2009/0216353 A1 (previously cited).
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  The combination of Risberg, Mathew, and Nielsen makes obvious the circuit device according to claim 1, where the device has a predetermined band where harmonics are added to create the perception of bass that cannot be reproduced by a loudspeaker (see Risberg, ¶¶ 0054, 0104 in view of Mathew, ¶¶ 0040, 0047, and Nielsen, column 13, lines 7-23).  However, the combination does not appear to teach that “a lower limit of the predetermined band is 1 kHz or more”.
Van Reck discloses a device and method for processing an audio data stream to provide the perception of bass signals on devices incapable of reproducing frequencies below a threshold value (see Van Reck, abstract and ¶¶ 0017, 0023).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Risberg, Mathew, and Nielsen with the teachings of Van Reck for the purpose of improving perceived bass reproduction during transient sound events (see Van Reck, ¶¶ 0017-0019).  Therefore, the combination of Risberg, Mathew, Nielsen, and Van Reck makes obvious the “circuit device according to claim 2, wherein a lower limit of the predetermined band is 1 kHz or more” because it is obvious to generate harmonics in a predetermined band above 1 kHz or more for a loudspeaker that cannot reproduce frequencies below the predetermined band of 1 kHz or more (see Mathew, ¶ 0047 in view of Van Reck, ¶¶ 0022-0024).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination of Risberg, Mathew, and Nielsen makes obvious the circuit device according to claim 1, where the device has a predetermined band where harmonics are added to create the perception of bass that cannot be reproduced by a loudspeaker (see Risberg, ¶¶ 0054, 0104 in view of Mathew, ¶¶ 0040, 0047).  However, the combination does not appear to teach that “a lower limit of the predetermined band is 500 Hz or more”.
 Van Reck discloses a device and method for processing an audio data stream to provide the perception of bass signals on devices incapable of reproducing frequencies below a threshold value (see Van Reck, abstract and ¶¶ 0017, 0023).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Risberg, Mathew, and Nielsen with the teachings of Van Reck for the purpose of improving perceived bass reproduction during transient sound events (see Van Reck, ¶¶ 0017-0019).  Therefore, the combination of Risberg, Mathew, Nielsen, and Van Reck makes obvious the “circuit device according to claim 1, wherein a lower limit of the predetermined band is 500 Hz or more” because it is obvious to generate harmonics in a predetermined band above 500 Hz or more for a loudspeaker that cannot reproduce frequencies below the predetermined band of 500 Hz or more (see Mathew, ¶ 0047 in view of Van Reck, ¶¶ 0022-0024).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Risberg, Mathew, and Nielsen as applied to claim 1 above, and further in view of Maruko et al., US 2009/0016543 A1 (previously cited and hereafter Maruko).
Regarding claim 15, see the preceding rejection with respect to claim 1 above.  The combination of Risberg, Mathew, and Nielsen makes obvious the circuit device according to claim 1, wherein the sound outputter is an apparatus that outputs sound using a variety of different elements, such as electromagnetic, thermoacoustic, electrostatic, magnetostrictive, electroactive material transducers, etc. (see Risberg, ¶ 0028).  However, the combination does not appear to teach outputting sound “using a piezoelectric element”.
Maruko discloses an acoustic signal processing apparatus and method similar to the combination of Risberg, Mathew, and Nielsen (see Maruko, abstract and ¶¶ 0008-0010).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Risberg, Mathew, and Nielsen with the teachings of Maruko for the purpose of using a wide variety of output devices, including dynamic, capacitor, and/or piezoelectric type (see Risberg, ¶¶ 0028, Mathew, ¶ 0039-0040, and Nielsen, column 12, lines 24-31 in view of Maruko, ¶¶ 0019, 0028).  Therefore, the combination of Risberg, Mathew, Nielsen, and Maruko makes obvious the “circuit device according to claim 1, wherein the sound outputter is an apparatus that outputs sound using a piezoelectric element” (see Risberg, ¶¶ 0028, 0054, 0104, Mathew, ¶ 0039-0040, 0047, and Nielsen, column 12, lines 24-31 and column 13, lines 7-33, in view of Maruko, ¶¶ 0019, 0028).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hiselius, US 2011/0235815 A1 (previously cited), discloses a method and arrangement for audio signal processing, such as enhancing bass through a missing fundamental phenomenon (see abstract and ¶¶ 0002-0006).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653